Citation Nr: 0402546	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  03-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased disability rating for 
pseudofolliculitis, currently evaluated as 0 percent 
disabling.

2.	Entitlement to an increased disability rating for 
status post left inguinal herniorrhaphy, currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In that decision, the RO 
continued the 0 percent disability ratings assigned to the 
veteran's service-connected pseudofolliculitis barbae and his 
status post left inguinal herniorrhaphy.  


REMAND

New VA regulations concerning skin disorders were promulgated 
during the course of the veteran's increased rating claim, 
and became effective August 30, 2002.  See 67 Fed.Reg. 49590 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7806 (2003)).  As a result, this case will be 
remanded to afford the RO the opportunity to apply these new 
criteria, thereby avoiding any potential prejudice to the 
veteran that would result from initial application of these 
criteria by the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993); O.G.C. Precedents 6-92 and 16-92, 57 Fed. 
Reg. 49744 and 49747 (1992).  

In addition, the July 2002 Compensation and Pension (C&P) 
examination addressing the vetern's status post left inguinal 
herniorrhaphy indicates "there is tenderness to palpation 
over the scar and in the underlying subcutaneous tissues."  
Notwithstanding, the RO did not consider the applicability of 
the regulations relating to skin disorders, i.e. scars, when 
it evaluated the veteran's status post left inguinal 
herniorrhaphy.  Since separate ratings are required where 
there are separate functional impairments, the Board finds 
that the RO should be given the initial opportunity to 
consider this matter.  See generally, Esteban v. Brown, 6 
Vet. App. 259 (1994).  


The Board also notes that in the on his Form 9 dated in March 
2003, the veteran indicated that he wanted a videoconference 
hearing.  In a subsequent Form 9, which was dated two weeks 
later, the veteran indicated that he did not want a BVA 
hearing.  However, in the Form 8 dated in April 2003, the 
veteran's representative indicated that the veteran requested 
a videoconference hearing.  As of the date of this remand, no 
hearing has been held on this case and it is unclear from the 
documents in the claims file whether the veteran still wants 
a videoconference hearing.  Therefore, in order to assist the 
veteran in the development of his appeal and to ensure due 
process, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part:

1.	The RO should communicate with both 
the veteran and his representative to 
determine whether the veteran wishes to 
participate in a videoconference hearing 
in connection with his claims for 
increased disability ratings for his 
service-connected pseudofolliculitis 
barbae and status post left inguinal 
herniorrhaphy.  If the veteran chooses to 
participate in a videoconference hearing, 
the RO should schedule the hearing 
without delay.  If the veteran does not 
want a videoconference hearing, the 
veteran and his representative should 
clearly document the veteran's waiver of 
this hearing in writing.

2	The veteran should be afforded an 
updated VA examination by the appropriate 
physician to determine the severity of 
his service connected pseudofolliculitis 
barbae and his status post left inguinal 
herniorrhaphy, including the residuals 
from any scarring.  All necessary tests 
should be conducted and the examiner 
should describe all symptomatology due to 
the veteran's service-connected 
disabilities.  

The claims folder and copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner's report should reflect that 
such a review was conducted.  In 
addition, the rationale for all opinions 
expressed should also be provided.

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) (the "VCAA"), 38 
C.F.R. § 3.159 (2003), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit 
additional evidence.  

4.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on his claim for an increased 
disability rating in excess of 0 percent 
for pseudofolliculitis barbae and status 
post inguinal herniorrhaphy, including 
the reports from the examination 
requested above, as well as the revised 
criteria for all relevant regulations, 
and, in particular, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7804 and 7806 
(2003) relating to skin disorders, and 
the VCAA.  The RO should take care to 
ensure that, in any SSOC issued pursuant 
to its adjudication of the veteran's 
claim for increased ratings, the reasons 
and bases for its determination are set 
forth in detail.  If all benefits are 
not granted, the case, upon completion 
of the usual adjudicative procedures, 
should be returned to the Board for 
further review.  An appropriate period 
of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


